In a proceeding to invalidate petitions designating respondents Joan M. Durante and Harold Hyman as candidates of the Republican, Democratic and Conservative Parties in the general election to be held on November 6, 1973 for the public office of Justice of the Supreme Court, Eleventh Judicial District, the appeal is from a judgment of the Supreme Court, Queens County, entered August 31, 1973, which dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Munder, Martusello and Shapiro, JJ., concur.